NEUBERGER BERMAN INCOME FUNDS SUB-ADVISORY AGREEMENT SCHEDULE A SERIES OF NEUBERGER BERMAN INCOME FUNDS Neuberger Berman Core Bond Fund Neuberger Berman Emerging Markets Income Fund Neuberger Berman Floating Rate Income Fund Neuberger Berman New York Municipal Income Fund Neuberger Berman Short Duration High Income Fund Date:July 29, 2013 NEUBERGER BERMAN INCOME FUNDS SUB-ADVISORY AGREEMENT SCHEDULE B RATE OF COMPENSATION FUND RATE OF COMPENSATION BASED ON EACH FUND'S AVERAGE DAILY NET ASSETS Neuberger Berman Core Bond Fund 0.15% Neuberger Berman Emerging Markets Income Fund [0.20%] Neuberger Berman Floating Rate Income Fund 0.15% Neuberger Berman New York Municipal Income Fund 0.15% Neuberger Berman Short Duration High Income Fund 0.15% Date: July 29, 2013
